Case 1:21-mj-07186-JCB Document 3-2 Filed 08/05/21 Page 1 of 2

&JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts

Place of Offense: Category No. ll Investigating Agency FBI

City _Boston Related Case Information:

County _Suffolk Superseding Ind./ Inf. Case No. _21-mj-7186-JCB
Same Defendant New Defendant X

 

Magistrate Judge Case Number
Search Warrant Case Number
R 20/R 40 from District of

 

 

Defendant Information:

 

 

 

Defendant Name Anthony Howard Juvenile: [ | Yes No
Is this person an attorney and/or a member of any state/federal bar: [| Yes No

Alias Name

Address (City & State) Boston, MA

Birth date (Yr only): 1986 SSN (last4#);_8788 Sex M | Race: Nationality; USA

Defense Counsel if known: Address

 

 

Bar Number

 

U.S. Attorney Information:

 

 

 

AUSA —__John T. Dawley, Jr. Bar Number if applicable _683662
Interpreter: [] Yes No List language and/or dialect:
Victims: [_]ves[V]No Ifyes, are there multiple crime victims under 18 USC§3771(@)2)._ [_| Yes No
Matter to be SEALED: Yes [| No
[V] Warrant Requested [| Regular Process [| In Custody

Location Status:

 

 

 

 

 

 

Arrest Date 08/05/2021

[Already in Federal Custody as of in

[| Already in State Custody at : [Serving Sentence [Awaiting Trial
[Jon Pretrial Release: | Ordered by: on

Charging Document: Complaint [ | Information [ ] Indictment

Total # of Counts: | ]Petty —_ [__|Misdemeanor —— Felony

Continue on Page 2 for Entry of U.S.C. Citations

Thereby certify that the case numbers of any prior proceedings before a 7 Judge are
accurately set forth above.

Date: 08/04/2021 Signature of AUSA:

 
Case 1:21-mj-07186-JCB Document 3-2 Filed 08/05/21 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2. of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk): 21-mj-7186-JCB
Name of Defendant Anthony Howard

U.S.C. Citations

Index Key/Code Description of Offense Charged Count Numbers

Possession with intent to distribute, and distribution of,
Set1 21 U.S.C. § 841 heroin 1

Set 2

 

 

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
